DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 7/5/2022 has been placed of record in the file.
The objection to the specification is withdrawn in view of the amendment.
Claims 1, 3, 4, 6, and 8-11 have been amended.
Claims 2, 5, and 7 have been canceled.
Claims 1, 3, 4, 6, and 8-11 are now pending.
The applicant’s arguments with respect to claims 1, 3, 4, 6, and 8-11 have been considered but are moot in view of the following new grounds of rejection.

Claim Objections
Claim 4 is objected to because it depends on a canceled claim.  For the sake of applying prior art, it will be assumed that the applicant intended to make claim 4 dependent on independent claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Publication Number 2019/0028500), hereinafter referred to as Lee, in view of Ahmed et al. (U.S. Patent Number 10,124,764), hereinafter referred to as Ahmed.
Lee disclosed techniques for identifying ECUs in a Controller Area Network.  In an analogous art, Ahmed disclosed techniques for intrusion detection in a Controller Area Network.  Both systems deal with managing ECUs in CANs.
Regarding claim 1, Lee discloses a method, performed by an observer node, of securing a network, the method comprising: receiving a signal over the network (paragraph 117, receives CAN messages); determining a transmission node, which has transmitted the received signal among a plurality of nodes included in the network, by comparing a frequency characteristic of the received signal with a predetermined frequency characteristic of each node of the plurality of nodes, wherein the predetermined frequency characteristic is pre-determined based on a physical characteristic between the observer node and the each node over the network (paragraph 122, uses calculated predetermined attribute value to identify ECU, and paragraph 121, predetermined attribute value is of frequency domain); determining whether the determined transmission node is a malicious node by comparing a signal pattern of the received signal with a pre-learned signal pattern of the determined transmission node, wherein the pre-learned signal pattern includes identification information of a signal transmitted from a predetermined node among the plurality of nodes (paragraph 124, determines whether attack is made when identification information does not coincide); and wherein the predetermined frequency characteristic of each node is the magnitude of each signal transmitted from the each node to the observer node (paragraph 118, measures power signal from plurality of ECUs).
Lee does not explicitly state when the determined transmission node is determined as the malicious node, blocking the signal transmitted from the malicious node.  However, providing remedial actions against attacks was well known in the art as evidenced by Ahmed.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee by adding the ability for, when the determined transmission node is determined as the malicious node, blocking the signal transmitted from the malicious node as provided by Ahmed (see column 7, lines 18-26, when node is not valid, blocking messages).  One of ordinary skill in the art would have recognized the benefit that an IDS in an automotive system would assist in defending against attacks and ensuring the safe operation of the vehicle (see Ahmed, column 1, lines 13-21).
Regarding claim 3, the combination of Lee and Ahmed discloses wherein the physical characteristic includes distances between the observer node and the plurality of nodes and lengths of taps respectively corresponding to the plurality of nodes over the network (Ahmed, column 2, lines 9-26, determining relative position of transmitting ECU, where length of any tap would be included in the length of the wire between transmitting ECU and measurement point).
Regarding claim 4, the combination of Lee and Ahmed discloses determining whether the determined transmission node is a malicious node by comparing the frequency characteristic of the received signal with a predetermined frequency characteristic of each node of the plurality of nodes (Lee, paragraph 89, compares calculated attribute value with attribute value within classifier).
Regarding claim 8, the combination of Lee and Ahmed discloses wherein the predetermined frequency characteristic of each node is a temporal change pattern the magnitude of each signal transmitted from the each node to the observer node (Lee, paragraph 121, predetermined attribute value is of time domain).
Regarding claim 9, the combination of Lee and Ahmed discloses wherein the observer node includes a plurality of observer nodes (Ahmed, column 2, lines 2-8, two measurement points).
Regarding claim 10, Lee discloses a security device for securing a network, the security device comprising: a communication unit configured to receive a signal over the network; and a processor (paragraph 57, communication interface and processor, and paragraph 117, receives CAN messages), wherein the processor is configured to determine a transmission node, which has transmitted the received signal among a plurality of nodes included in the network, by comparing a frequency characteristic of the received signal with a predetermined frequency characteristic of each node of the plurality of nodes, wherein the predetermined frequency characteristic is pre-determined based on a physical characteristic between the observer node and the each node over the network (paragraph 122, uses calculated predetermined attribute value to identify ECU, and paragraph 121, predetermined attribute value is of frequency domain); determine whether the determined transmission node is a malicious node by comparing a signal pattern of the received signal with a pre-learned signal pattern of the determined transmission node, wherein the pre-learned signal pattern includes identification information of a signal transmitted from a predetermined node among the plurality of nodes (paragraph 124, determines whether attack is made when identification information does not coincide); and wherein the predetermined frequency characteristic of each node is the magnitude of each signal transmitted from the each node to the observer node (paragraph 118, measures power signal from plurality of ECUs), and wherein the security device is one of the plurality of nodes included in the network (paragraph 49, CAN communication network).
Lee does not explicitly state when the determined transmission node is determined as the malicious node, blocking the signal transmitted from the malicious node.  However, providing remedial actions against attacks was well known in the art as evidenced by Ahmed.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee by adding the ability for, when the determined transmission node is determined as the malicious node, blocking the signal transmitted from the malicious node as provided by Ahmed (see column 7, lines 18-26, when node is not valid, blocking messages).  One of ordinary skill in the art would have recognized the benefit that an IDS in an automotive system would assist in defending against attacks and ensuring the safe operation of the vehicle (see Ahmed, column 1, lines 13-21).
Regarding claim 11, Lee discloses a method, performed by an observer node, of securing a network, the method comprising: receiving a signal over the network (paragraph 117, receives CAN messages); determining a transmission node, which has transmitted the received signal among a plurality of nodes included in the network, by comparing a signal pattern of the received signal with a pre-learned signal pattern of the determined transmission node, wherein the pre-learned signal pattern includes identification information of a signal transmitted from a predetermined node among the plurality of nodes (paragraph 89, compares CAN ID of transmission ECU with ID from database); determining whether the determined transmission node is a malicious node by comparing a frequency characteristic of the received signal with a predetermined frequency characteristic of each node of the plurality of nodes, wherein the predetermined frequency characteristic is pre-determined based on a physical characteristic between the observer node and the each node over the network (paragraph 89, compares calculated attribute value with attribute value within classifier, and paragraph 121, predetermined attribute value is of frequency domain); wherein the predetermined frequency characteristic of each node is the magnitude of each signal transmitted from the each node to the observer node (paragraph 118, measures power signal from plurality of ECUs).
Lee does not explicitly state when the determined transmission node is determined as the malicious node, blocking the signal transmitted from the malicious node.  However, providing remedial actions against attacks was well known in the art as evidenced by Ahmed.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee by adding the ability for, when the determined transmission node is determined as the malicious node, blocking the signal transmitted from the malicious node as provided by Ahmed (see column 7, lines 18-26, when node is not valid, blocking messages).  One of ordinary skill in the art would have recognized the benefit that an IDS in an automotive system would assist in defending against attacks and ensuring the safe operation of the vehicle (see Ahmed, column 1, lines 13-21).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ahmed, further in view of Galula et al. (U.S. Patent Application Publication Number 2016/0381068), hereinafter referred to as Galula.
The combination of Lee and Ahmed disclosed techniques for identifying ECUs in a Controller Area Network.  In an analogous art, Galula disclosed techniques for anomaly detection in a Controller Area Network.  Both systems deal with managing ECUs in CANs.
Regarding claim 6, the combination of Lee and Ahmed does not explicitly state wherein the determining whether the determined transmission node is a malicious node comprises reducing a reliability value of the determined transmission node when the pre-learned signal pattern of the determined transmission node does not match the signal pattern of the received signal, and determining that the determined transmission node is a malicious node when the reduced reliability value of the transmission node is equal to a threshold value or less, the threshold value being a malicious node determination reference.  However, determining attacks in such a fashion was well known in the art as evidenced by Galula.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee and Ahmed by adding the ability that the determining whether the determined transmission node is a malicious node comprises reducing a reliability value of the determined transmission node when the pre-learned signal pattern of the determined transmission node does not match the signal pattern of the received signal, and determining that the determined transmission node is a malicious node when the reduced reliability value of the transmission node is equal to a threshold value or less, the threshold value being a malicious node determination reference, as provided by Galula (see paragraph 215, confidence level determined based on number of violations and used to identify anomaly).  One of ordinary skill in the art would have recognized the benefit that detecting security threats in this way would assist in enforcing security in a vehicle’s CAN (see Galula, paragraph 36).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812. The examiner can normally be reached Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493